DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 9 and 20 are objected to because of the following informalities:  “14 bit” should be --14th bit--.  Appropriate correction is required.
Claims 10 and 21 are objected to because of the following informalities:  “physical memory” should be --physical memory address--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 2006/0236072) in view of Lee (US 2016/0276002).
In regards to claims 1 and 12, Lyon teaches a method for memory bank interleaving in a synchronous dynamic random access memory (SDRAM) system, comprising:
generating, by a memory controller, an initial physical memory address (“Memory control 3 contains address generate 31 that produces raw address 34 and a stride value transmitted on stride value bus 33.”, paragraph 0049), the initial physical memory address comprising a plurality of bank group address bits and a plurality of bank address bits (See figure 4A);
generating, by the memory controller, a plurality of new bank group address bits and a plurality of new bank address bits by a hash algorithm; the hash algorithm comprising: exclusive-OR operations among a plurality of address bits and each bank 
generating a modified physical memory address by replacing the plurality of bank group address bits and the plurality of bank address bits of the initial physical memory address with the respective plurality of new bank group address bits and plurality of new bank address bits (“Stride translate 32 as shown in FIG. 7A will always perform a hash (an exclusive or combination) of the bank and group IDs (shown for exemplary purposes as raw address 34, bits 2-3, and bits 0-1, respectively) with a stride bit field that is controlled, as explained above, by a ‘1’ being placed by application 12 (FIG. 1) in a bit position in stride register 36, the remainder of stride register 36 containing ‘0’s.”, paragraph 0066), while the plurality of address bits of the physical memory address remain unchanged (“Raw address 34, bits 4-31 are transferred unchanged to strided address 70, bits 4-31 by stride translate 32.”, paragraph 0053); and
providing, by the memory controller, the modified physical memory address to an SDRAM chip (“FIG. 5 illustrates a high level block diagram showing memory control 3 providing a strided address 70 to memory 5 via address bus 7 that provides for efficient sequential or strided accesses.”, paragraph 0047).
Lyon fails to teach that the initial physical memory address comprises a plurality of row bits; and
the hash algorithm comprising: a string of bitwise exclusive-OR operations among a plurality of row bits and each bank group address bit, and a string of bitwise exclusive-OR operations among a plurality of row bits and each bank address bit.
Lee teaches that the initial physical memory address comprises a plurality of row bits (See original memory address 205, figure 2); and
the hash algorithm comprising: a string of bitwise exclusive-OR operations among a plurality of row bits and each bank address bit (“In the example of FIG. 2, the bank segment of the memory address is implemented as a three-bit value, and thus the remapping function may be implemented in hardware logic as an XOR reduction of various bits from the row segment (ROW[15:0]) and original bank segment (BANK[2:0]) to determine the modified bank segment (MOD BANK[2:0]). For example, MOD BANK[2:0] may be calculated using hardware logic gates and buffers thusly: MOD_BANK[2]=^ROW[5:2]^BANK[2]   MOD_BANK[1]=^ROW[4:1]^BANK[1]   MOD_BANK[0]=^ROW[3:0]^BANK[0]”, paragraph 0018)
“such that memory access requests are more evenly distributed among the banks” (paragraph 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lyon with Lee such that the initial physical memory address comprises a plurality of row bits; and
the hash algorithm comprising: a string of bitwise exclusive-OR operations among a plurality of row bits and each bank group address bit, and a string of bitwise exclusive-OR operations among a plurality of row bits and each bank address bit
“such that memory access requests are more evenly distributed among the banks” (id.).
In regards to claims 5 and 14, Lyon further teaches that the hash algorithm comprises hashing the plurality of bank group address bits in combination with the 12. Stride register 36, however, supports any stride of 2N consistent with the 31 bit address assumed for explanation.”, paragraph 0062).  Lee further teaches that the hash algorithm comprises hashing the plurality of bank address bits in combination with a rank address bit with the row address bits (“At block 404, the bank remapping logic 114 calculates a modified block segment based on one or more inputs, such as one or more of the rank, row, column, and bank segments of the original memory address 306 of the memory access request.”, paragraph 0022). 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 2006/0236072) in view of Lee (US 2016/0276002) and Williams et al. (US 5,530,837).
In regards to claims 2 and 13, Lyon in view of Lee teaches claims 1 and 12.  Lyon in view of Lee fails to teach that hashing comprises applying a poly19 hash.  Williams teaches that hashing comprises applying a poly19 hash (“For the example above, ‘A’ equals X4 +X+1 (or Xo). As such, R4, R1, and R0 would be added modulo-2 to id.).

Claims 3, 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 2006/0236072) in view of Lee (US 2016/0276002) and Gaddam et al. (US 10,860,473).
In regards to claims 3 and 16, Lyon in view of Lee teaches claims 1 and 14.  Lyon in view of Lee fails to teach that the bank group address bits are in 11th and 12th bit positions of the initial and modified physical memory addresses, and the bank address bits are in 13th and 14th bit positions of the initial and modified physical memory addresses.  Gaddam teaches that the bank group address bits are in 11th and 12th bit positions of the initial and modified physical memory addresses (“Operations 500 begin, at 502, when the traffic analyzer selects a new bank group address mapping. In certain embodiments, the traffic analyzer selects a bank group address mapping from all possible bank group mappings.”, Col. 7, lines 50-53; “At 510, the traffic analyzer determines whether the memory controller has covered all bank group address mappings. Because the traffic analyzer needs to iterate through all possible bank group mapping, the traffic analyzer needs to determine if there are any bank group address mappings that have not been used in the first stage.”, Col. 10, lines 27-32), and the 
In regards to claims 4 and 17, Lyon in view of Lee teaches claims 1 and 14.  Lyon in view of Lee fails to teach that the bank group address bits are in 7th and 11th bit positions of initial and modified physical memory addresses, and the bank address bits are in 13th and 14th bit positions of the initial and modified physical memory addresses.  Gaddam teaches the bank group address bits are in 7th and 11th bit positions of initial and modified physical memory addresses (“Operations 500 begin, at 502, when the traffic analyzer selects a new bank group address mapping. In certain embodiments, the traffic analyzer selects a bank group address mapping from all possible bank group .

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 2006/0236072) in view of Lee (US 2016/0276002) and Seroussi et al. (US 5,377,340).
In regards to claims 6 and 15, Lyon in view of Lee teaches claims 5 and 12.  Lyon in view of Lee fails to teach that hashing comprises applying a poly37 hash.  Seroussi teaches that hashing comprises applying a poly37 hash (“The primitive polynomial used in this example is f(x)=x5 +x2 +1 (1)”, Col. 5, lines 52-55) in order to “provide a hashing scheme that lacks pathological cases for all stride values less than some predetermined stride value.” (Col. 3, lines 23-26)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lyon with Lee and Seroussi such that hashing comprises applying a poly37 hash in order to “provide a hashing scheme that lacks pathological cases for all stride values less than some predetermined stride value.” (id.)

Claims 7-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0293726).
In regards to claims 7 and 18, Chen teaches a method for memory bank interleaving in a synchronous dynamic random access memory (SDRAM) system, comprising:
generating, by a memory controller, a physical memory address having a plurality of bank group address bits and a plurality of bank address bits positioned nearer a least-significant bit (LSB) of the physical memory address than a most-significant bit (MSB) of the physical memory address (“The mapping unit 116 in the processing unit th and 14th bit positions of the physical memory address (“In FIG. 3, the DDR4 memory address includes an Rn-bit row address (ROW[Rn-1:0]), a Bn-bit bank address (BA[Bn-1:0]), a Gn-bit bank group address (BG[Gn-1:0]), and a Cn-bit column address (COL[Cn-1:0])”, paragraph 0030; “More specifically, the DDR4 memory needs a row address having 18 bits from A0 to A17 (Rn=18), a column address having 10 bits from A0 to A9 (Cn=10), bank group addresses BG0 and BG1 having a total of 2 bits (Gn=2), and bank addresses BA0 and BA1 having a total of 2 bits (Bn=2).”, paragraph 0036; Combining these two teachings places the bank address in bits 13 and 14 and the band group address in bits 11 and 12); and
providing, by the memory controller, the physical memory address to an SDRAM chip (“The mapping unit 116 in the processing unit 114 converts the system address into a memory address compliant to the specification of the DDR4 memory 120, and then transmits the read instruction and the memory address to the DDR4 memory 120.”, paragraph 0022).
Chen fails to teach that a 33rd bit position of the physical memory address defines the MSB of the physical memory address.  Design incentives and market forces encourage the design of memory with ever larger sizes and the increasing size of nd bit position that defines the MSB and a physical memory address with a 33rd bit position that defines the MSB.  The principle of increasing memory address sizes is known in the art.  One of ordinary skill in the art, in view of the design incentives and market forces that encourage larger memory address sizes could have implemented a physical memory address with a 33rd bit position that defines the MSB and such an address would have been predictable to one of ordinary skill in the art.  See MPEP § 2143(I)(F).
In regards to claims 8 and 19, Chen further teaches a first bank address bit occupies a 13th bit position and a second bank address bit occupies a 14th bit position of the physical memory address (“In FIG. 3, the DDR4 memory address includes an Rn-bit row address (ROW[Rn-1:0]), a Bn-bit bank address (BA[Bn-1:0]), a Gn-bit bank group address (BG[Gn-1:0]), and a Cn-bit column address (COL[Cn-1:0])”, paragraph 0030; “More specifically, the DDR4 memory needs a row address having 18 bits from A0 to A17 (Rn=18), a column address having 10 bits from A0 to A9 (Cn=10), bank group addresses BG0 and BG1 having a total of 2 bits (Gn=2), and bank addresses BA0 and BA1 having a total of 2 bits (Bn=2).”, paragraph 0036; Combining these two teachings places the bank address in bits 13 and 14).
In regards to claims 9 and 20, Chen further teaches that the plurality of bank group address bits comprises two bits, and the plurality of bank address bits comprises two bits, and wherein these four bits occupy an 11th through 14 bit positions of the physical memory address (“In FIG. 3, the DDR4 memory address includes an Rn-bit .

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0293726) in view of Gaddam et al. (US 10,860,473).
In regards to claims 10 and 21, Chen renders claims 7 and 18 obvious.  Chen fails to teach that a first bank group address bit occupies a 7th bit position of the physical memory, and a second bank group address occupies an 11th bit position of the physical memory.  Gaddam teaches that a first bank group address bit occupies a 7th bit position of the physical memory, and a second bank group address occupies an 11th bit position of the physical memory (“Operations 500 begin, at 502, when the traffic analyzer selects a new bank group address mapping. In certain embodiments, the traffic analyzer selects a bank group address mapping from all possible bank group mappings.”, Col. 7, lines 50-53; “At 510, the traffic analyzer determines whether the memory controller has covered all bank group address mappings. Because the traffic analyzer needs to iterate through all possible bank group mapping, the traffic analyzer needs to determine if there are any bank group address mappings that have not been used in the first stage.”, Col. th bit position of the physical memory, and a second bank group address occupies an 11th bit position of the physical memory in order to achieve higher system performance (id.).

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0293726) in view of Hashimoto et al. (JP 2013-145545) as supported by its abstract and Shao et al. (“The Bit-reversal SDRAM Address Mapping”).
In regards to claims 11 and 22, Chen renders claims 7 and 18 obvious.  Chen fails to teach that when the memory controller is operating in a write clock free-running mode a rank address bit is positioned nearer the LSB of the physical memory address than the MSB of the physical memory address.  Hashimoto as supported by its abstract teaches that the memory controller is operating in a write clock free-running mode (“When the firmware is the free-running mode, the controller 2 performs writing in a user area with a cell application voltage higher than a voltage of the normal mode and, subsequently, repeats erasing, writing and reading out with the voltage of the normal mode for each block in the user area.”, Solution) in order to improve reliability of a semiconductor memory device (Problem to be Solved).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Hashimoto such that the memory controller is operating in a write id.).
Chen in view of Hashimoto fails to teach a rank address bit is positioned nearer the LSB of the physical memory address than the MSB of the physical memory address.  Shao teaches a rank address bit is positioned nearer the LSB of the physical memory address than the MSB of the physical memory address (“With a maximal depth of reversal, all channel index (if applicable), rank index, bank index and row index are mapped in a reversed order from the higher order bit of the physical address.”, section 4, paragraph 1) in order “to use locality to reduce latency” (section 4, paragraph 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Hashimoto and Shao such that a rank address bit is positioned nearer the LSB of the physical memory address than the MSB of the physical memory address in order “to use locality to reduce latency” (id.).

Response to Arguments
Applicant’s arguments, see page 7-13, filed 3 November 2021, with respect to the rejections of claims 1, 7, 12, and 18 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, the claims are now rejected under other grounds that were used to previously reject dependent claims.
Applicant is reminded of 37 CFR 1.111(b) which includes “The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments any newly presented claims, patentable over any applied references.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        10 November 2021